Title: From George Washington to Major General William Heath, 29 September 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          Head Quarters [West Point] 29th Sepr 1779
        
        General Du portail proposes to reconnoitre the Enemy’s situation upon Verplanks point tomorrow Morning. He will apply to you for a proper covering party and will fix the time of their being at Peekskill in the Morning. Be pleased to give orders for the party. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
      